Office Action

Objection

Title
The title “Composite Ferrules for Extension Poles” is objectionable for the following reasons:

A title may not be directed to less than the claimed design shown in full lines in the drawing; see MPEP 1503.01, I. The claimed design appears to be for an entire extension pole, not just the ferrule(s).

The title is plural (“poles”) while the claimed design appears to be embodied in a single pole.

The inclusion of “composite” in the title is objectionable because “composite” is so broad a descriptor that it could include a range of appearances. Furthermore, the disclosure makes clear that the composite material imparts no special appearance on the claimed design, and as design is independent of the material of which the article of manufacture is composed (see In re Application of William Schnell. 8 USPQ 19 (CCPA 1931)), specification in the title that the design is composed of “composite” material is unnecessary.


Specification
The description “Reproduction 2.1 is an enlarged view showing how to connect extension poles by using ferrules.” is objectionable for the following reasons:

This description is directed solely to a functional aspect of the claimed design. MPEP 1503.01, II, (B) sets forth that statements describing matters of function are not permissible in the specifications of issued design patents. 
The description lacks clarity, as the figure shows two disparate articles and it is not clear how the figure illustrates “how to connect extension poles by using ferrules”.

Cancelation of the description will overcome this objection.


Rejections

35 USC 112(a) and (b)
The claim is rejected under 35 U.S.C. 112(a) and (b, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.



The scope of the claim is unclear. Hague numbering conventions set forth in Hague Administrative Instructions Section 405 require “When the same industrial design is represented from different angles, the numbering shall consist of two separate figures separated by a dot (e.g., 1.1, 1.2, 1.3, etc. for the first design, 2.1, 2.2, 2.3, etc. for the second design, and so on.”, see MPEP 2909.02. The two figures are labeled as “1” and “2”. In view of the Hague numbering conventions, this indicates that the designs shown in the two figures are separate designs. However, the figure description in the specification states that Figure 2 (identified by applicant as both “2.0” and “2.1” in the specification) is an “enlarged view”. This description seems to indicate that Figure 2 is another view of the design shown in Figure 1. Based on these inconsistencies, it is unclear whether applicant is claiming a single design shown in two views or two separate designs.

Additionally, if Figures 1 and 2 are understood to be views of the same design, the scope and appearance of the claimed design is unclear. While Figure 2 is an “enlarged view”, it includes claimed subject matter not shown in Figure 1 (a second, separate article), which causes confusion as to what exactly the claim encompasses and what the claimed design looks like.

Finally, poor drawing quality in Figure 1 obscures part of claimed design, causing the appearance of the design to be indefinite and nonenabled. Specifically, the lines illustrating top portion of the claimed design bleed together, causing that portion of the claimed design to be rendered in solid black and obscuring any design details that may be present. 

Inasmuch as the claimed design is understood to be directed to the design as it appears in Figure 1, the claimed design is additionally rejected under 35 USC 171.


35 USC 171
The claim is rejected under 35 U.S.C. 171 as being directed to nonstat-utory subject matter in that it lacks ornamentality. To be patentable, a design must be “created for the purpose of ornamenting” the article in which it is embodied. See In re Carletti, 328 F.2d 1020, 140 USPQ 653 (CCPA 1964).

The following evidence establishes a prima facie case of a lack of ornamentality: 

The claimed design is directed a design for an extension pole comprising a body of plain cylindrical stock, having plain cylindrical end caps on either end, each with a circular button, and having what is likely a short externally threaded portion on one end. Each of these features is plain, unornamented, and basic in shape. These features lack surface pattern, texture, or any other type of ornamentation.

In the “Jameson CompositLock Fiberglass Poles” video, the portions of the pole with the plain cylindrical end caps, the circular button, and the externally threaded portion are clearly shown as having the intended use of serving as the connection area between two poles. Between 0:26-0:40, the video describes these features as “non-conductive composite ferrules for enhanced dielectric 

The proper evidentiary basis for a rejection under 35 U.S.C. 171 that a claim is lacking in ornamentality is an evaluation of the appearance of the design itself. It is clear that the ornamentality of the article must be the result of a conscious act by the inventor, as 35 U.S.C. 171 requires that a patent for a design be given only to “whoever invents any new, original, and ornamental design for an article of manufacture.” Therefore, for a design to be ornamental within the requirements of 35 U.S.C. 171, it must be “created for the purpose of ornamenting.” See In re Carletti, 328 F.2d 1020, 1022, 140 USPQ 653, 654 (CCPA 1964). To be patentable, a design must be “primarily ornamental.” “In determining whether a design is primarily functional or primarily ornamental the claimed design is viewed in its entirety, for the ultimate question is not the functional or decorative aspect of each separate feature, but the overall appearance of the article, in determining whether the claimed design is dictated by the utilitarian purpose of the article.” See L. A. Gear Inc. v. Thom McAn Shoe Co., 988 F.2d 1117, 1123, 25 USPQ2d 1913, 1917 (Fed. Cir. 1993). A determination of ornamentality is not a quantitative analysis based on the size of the ornamental feature or features but rather a determination based on their ornamental contribution to the design as a whole. See MPEP 1504.01(c).

Based on an evaluation of the appearance of each of the feature of the design itself, as well as in view of the information concerning the functional aspects and intended use of the claimed design in the “Jameson CompositLock Fiberglass Poles” video, it does not appear that any of the features of the claimed design were created for the purpose of ornamenting. The pole portion is plain cylindrical stock material. The appearance of the end caps, with their circular buttons and a threaded portion, is dictated by their solely functional purposes of rigidity, greater operator control, and strong connection. The claimed design includes no other features; therefore, it may be concluded that when analyzing the design as a whole, the overall appearance of the design is dictated by utilitarian purposes and therefore lacks ornamentality.

Evidence that demonstrates the design is ornamental may be submitted from the applicant in the form of an affidavit or declaration under 37 CFR 1.132:

(a) stating the ornamental considerations which entered into the design of the article; and
(b) identifying what aspects of the design meet those considerations.

An affidavit or declaration under 37 CFR 1.132 may also be submitted from a representative of the company, which commissioned the design, to establish the ornamentality of the design by stating the motivating factors behind the creation of the design.

Attorney arguments are not a substitute for evidence to establish the ornamentality of the claim.  Ex parte Webb, 30 USPQ2d 1064, 1067-68 (Bd. Pat. App. & Inter. 1993).

______________________________________________________________________________


The claimed design stands rejected under 35 USC 112(a) and (b) and 35 USC 171.

Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b). 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA L PRATT whose telephone number is (571)272-7649. The examiner can normally be reached on Monday-Friday, 9am-5pm.

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Bugg can be reached on (571)272-2998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEANNA L PRATT/Primary Examiner, Art Unit 2911